COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE:

SMITH INTERNATIONAL, INC., 

RELATOR.


§
 
§
 
§
 
§
 
§
 
 § 



                                  
No. 08-11-00007-CV

AN ORIGINAL PROCEEDING IN 

MANDAMUS






MEMORANDUM  OPINION

            Pending before the Court is an unopposed motion to dismiss this original proceeding. 
The motion is granted, and the proceeding is dismissed.  Our previous order staying the trial is
vacated, and the motion for extension of time to respond to the mandamus petition is denied as
moot.


April 13, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.